DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Line 6 says “anodic cathodic” current.  Appropriate correction is required. The examiner assumes the applicant intended “anodic” as Claim 7 depends from Claim 1 which only discusses anodic currents.
Claim 13 is objected to because of the following informalities:  “produceable” should be “producible”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffith (PG Pub. 2011/0160810).
Regarding Claim 1, Griffith discloses a pulse generator (see IPG 14, comprising:
a plurality of electrode nodes (see E1-E16; par. 57), each electrode node configured to be coupled to an electrode configured to contact a patient’s tissue (see par. 60);
a plurality of first digital-to-analog converters (DACs) (see PDACs 122 for E1-E8; top anodic half of Fig. 10; par. 116) each configured to receive a first current with a magnitude indicative of a first total anodic current amplitude to be produced at the electrode nodes in a first timing channel (see timing channel 1; par. 94), wherein each of the first DACs is configured when selected to provide a first anodic stimulation current to only a corresponding different one of the electrode nodes (see par. 93); and
a plurality of second DACs (see PDACs 122 for E9-E16; top anodic half of Fig. 10; par. 116) each configured to receive a second current with a magnitude indicative of a second total anodic current amplitude to be produced at the electrode nodes in a second timing channel (see timing channel 2; par. 94), wherein each of the second DACs is configured when selected to provide a second anodic stimulation current to only a corresponding different one of the electrode nodes (see par. 93). The examiner considers the DACs are grouped in this manner because each DAC corresponds to an electrode and the electrodes are grouped in this manner on separate leads.
Regarding Claim 2, Griffith discloses wherein a sum of the first anodic stimulation currents at the electrode nodes equals the first total anodic current amplitude, and wherein a sum of the second anodic stimulation currents at the electrode nodes equals the second total anodic current amplitude (see par. 104).
Regarding Claim 3, Griffith discloses wherein each of the first DACs is configured when selected to provide an amplified version of the first current as the first anodic stimulation current, and wherein each of the second DACs is configured when selected to provide an amplified version of the second current as the second anodic stimulation current (see par. 79).
Regarding Claim 4, Griffith discloses a plurality of third DACs (see NDACs 122 for E1-E8; bottom cathodic half of Fig. 10; par. 115) each configured to receive a third current with a magnitude indicative of a first total cathodic current amplitude to be produced at the electrode nodes in the first timing channel (see timing channel 1; par. 94), wherein each of the third DACs is configured when selected to provide a first cathodic stimulation current to only a corresponding different one of the electrode nodes (see par. 94); and
a plurality of fourth DACs (see NDACs 122 for E9-E16; bottom cathodic half of Fig. 10; par. 115) each configured to receive a fourth current with a magnitude indicative of a second total cathodic current amplitude to be produced at the electrode nodes in the second timing channel (see timing channel 2; par. 94), wherein each of the fourth DACs is configured when selected to provide a second cathodic stimulation current to only a corresponding different one of the electrode nodes (see par. 94).
Regarding Claim 5, Griffith discloses wherein the first and second anodic stimulation currents are either sourced to or sunk from the patient’s tissue, and wherein the first and second cathodic stimulation currents are the other of sourced to or sunk from the patient’s tissue (see par. 76).
Regarding Claim 6, Griffith discloses wherein the magnitude of the first and third currents are equal but of opposite polarities, and wherein the magnitude of the second and fourth currents are equal but of opposite polarities (see par. 80 and current mirrors 116; Fig. 10).
Regarding Claim 7, Griffith discloses a first pulse definition circuit (see selector 7, register 5, and decoder 4a; Fig. 1) configured to provide data indicative of the magnitude of the first total anodic current amplitude to be produced at the electrode nodes in the first timing channel (see channels stored in register; par. 47); and
a second pulse definition circuit configured to provide data indicative of the magnitude of the second total anodic cathodic current amplitude to be produced at the electrode nodes in the second timing channel (see par. 17 and 96).
Regarding Claim 8, Griffith discloses wherein the first pulse definition circuit is further configured to issue first percentage data busses to each first DAC indicative of a percentage of the first total anodic current amplitude that each first DAC will produce as its first anodic stimulation current, wherein the second pulse definition circuit is further configured to issue second percentage data busses to each second DAC indicative of a percentage of the second total anodic current amplitude that each second DAC will produce as its second anodic stimulation current (see par. 58, 65 and 77; data bus 54 in Fig. 9).
Regarding Claim 9, Griffith discloses wherein the first pulse definition circuit is further configured to issue at least one resolution control signal to each of the first DACs, wherein the at least one resolution control signal indicates a percentage by which the first anodic stimulation current at each of the electrode nodes can be adjusted relative to the first total anodic current amplitude (see par. 84-85 and 87).
Regarding Claim 10, while Griffith does not explicitly disclose wherein the second pulse definition circuit is not configured to issue a resolution control signal to any of the second DACs, if current is not being sent to certain electrodes, then a resolution control signal would be unnecessary and would also not be issued (see closed switches; par. 83 and 86).
Regarding Claim 11, Griffith discloses wherein each first DAC comprises a plurality of first branches, wherein each first branch is configured when selected to produce an amplified version of the first current (see par. 33, 79, and 80), and wherein the amplified first current at each selected first branch is summed to produce the first anodic stimulation current at its corresponding electrode, and wherein each second DAC comprises a plurality of second branches, wherein each second branch is configured when selected to produce an amplified version of the second current (see par. 33, 79, and 80), and wherein the amplified second current at each selected second branch is summed to produce the second anodic stimulation current at its corresponding electrode (see par. 104).
Regarding Claim 15, Griffith discloses at least one implantable lead, wherein the electrodes are located on the lead (see leads 12; Fig. 6, par. 57).
Regarding Claim 16, Griffith discloses a conductive case, wherein one of the plurality of electrodes comprises the conductive case (see case 40; Fig. 6, par. 57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (PG Pub. 2011/0160810).
Regarding Claim 12, Griffith discloses the number of branches on each channel can be anything as long as the total number does not exceed the total number of branches (see par. 117). Griffith does not disclose that the number of branches in each channel has to be different. It would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have a number of the plurality of first branches differ from a number of the plurality of second branches because Applicant has not disclosed that a different number of branches provides an advantage, is used for a particular purpose, or solves a stated problem (see Applicant’s Specification; par. 77 and 104). Further, there are only two options of having channels with same or different number of branches and Griffith already teaches the variations in the number of branches. As such, it would have been obvious to try one of two options (channels with different number of branches) since there is a finite number of identified, predictable potential solutions to the recognized need or problem.
Regarding Claim 13, Griffith discloses wherein a maximum of the first anodic stimulation current producible by each first DAC equals a maximum of the second anodic stimulation current producible by each second DAC (see par. 80-81 and 83).
Regarding Claim 14, Griffith does not explicitly disclose a fifth and sixth DAC. Applicant has not disclosed any criticality to having fifth and sixth DACs. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have six DACs since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2d 669,124 USPQ 378 (CCPA 1960)). Furthermore, Griffith discloses distribution circuits (see circuit 162) configured to receive a current, and to produce the plurality of corresponding currents (see par. 33 and 113).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trier et al. (US Patent 8996117) discloses DACs as amplitude multipliers.
Chatalic et al. (US Patent 11116979) discloses DAC 30 in Fig. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792    

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792